Citation Nr: 1141742	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected removal of the coccyx.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from February 1969 to May 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The appeal was remanded for additional development in March 2007 and May 2009.

In January 2010, the Board denied the claims for service connection for a low back disorder, bilateral knee disorder, and bilateral hip disorder.

The appellant appealed the Board's decision as it pertained to the low back disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision regarding the claim for service connection for low back disorder, to include as secondary to service-connected removal of the coccyx, for readjudication consistent with the directives contained therein.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of their claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  This duty includes providing VA examination where necessary to decide the claim.  Id.

Additionally, VA may not rely on VA examination reports that are inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, VA may not rely on medical opinions that have no supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Here, the report of examination dated July 2009 and the addendum dated September 2009 are inadequate with regard to whether the appellant has a low back disorder related to service.  The September 2009 addendum reflects that the appellant's low back condition "came on in a time period much after his service time and certainly within a year of following his service time." [Emphasis added].  The terms "much after" and "within a year" are mutually exclusive.  The Board notes that the law allows for presumptive service connection where arthritis is shown within the initial post separation year.  See 38 C.F.R. § 3.307(a)(3) (certain conditions "will be considered to have been incurred in or aggravated by service" where the condition "become[s] manifest to a degree of 10 percent or more within 1 year... from the date of separation from service."); 38 C.F.R. § 3.309(a) (listing arthritis as presumptive condition that falls under 38 C.F.R. § 3.307(a)(3)).

The appellant's attorney further suggests that the appellant had a low back disorder separate and distinct from his coccyx in service.  She further suggests that the appellant may have had a presumptive low back disorder within the initial post separation year.

Therefore, remand is necessary for a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  Report of VA examination date July 2009 along with the September 2009 addendum should be returned to the examiner for a clarifying opinion on (a) whether the appellant had a low back disorder in service that was separate and distinct from the coccyx disorder or (b) whether the appellant had a low back disorder, to include arthritis, within his initial post separation year.  The claims folder should be available for review.  A complete rationale must be provided for all opinions.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



